The facts and law applicable thereto, in this ease are essentially the same as in the Morrissey ease. Deceased was a son of George W. Kelley, and with his father, mother, brother and sister was walking across the bridge at the time it collapsed. He was fourteen years of age. He died within twenty-four hours after the accident from symptoms indicating death from rupture of the intestines. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant, as administrator of decedent, to present his claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of three thousand dollars.